EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization
Authorization for this examiner’s amendment was given in an interview with Mr. Paul P. Kriz #45,752 on April 6, 2021.
Claims Allowed
Claims 1, 5-7, 9-11, 15-19, 23-26, 32, 33, 36, 38, 41 and 43 are allowed. Claims 2-4, 8, 12-14, 20-22, 27-31, 34, 35, 37, 39, 40, 42 and 44 are canceled.
In the Claims
The claims have been amended as follows: 
Replace claims 1, 5-7, 9-11, 15-19, 23-26, 32, 33, 36, 38, 41 and 43 in their entirety and insert therefore: 
	- -1. (Currently Amended) A system comprising: 
first management hardware including first primary hardware and first backup hardware, the first primary hardware including an order flow manager to route orders and a primary order manager to process first orders, the first management hardware disposed at a first geographical location; 
second management hardware including second primary hardware and second backup hardware, the second primary hardware including an order flow manager to route orders and a primary order manager to process second orders, the second management hardware disposed at a second geographical location; 
a synchronizer configured to synchronize storage of data between the first management hardware and the second management hardware; and 
wherein the first backup hardware is substantially a replica of the second primary hardware, and the second backup hardware is substantially a replica of the first primary hardware; and
wherein during:
first conditions, the order flow manager of the first primary hardware is configured to: i) forward the first orders to the primary order manager of the first primary hardware for execution, and ii) forward the second orders to the primary order manager of the second primary hardware for execution, wherein the order flow manager of the second primary hardware is inactive during the first conditions; and
second conditions, the order flow manager of the second primary hardware is configured to: i) forward the first orders to an auxiliary order manager of the second backup hardware for execution, and ii) forward the second orders to the primary order manager of the second primary hardware for execution, wherein the order flow manager of the first primary hardware is inactive during the second conditions. 
	5. (Currently Amended) The system as in claim 1, wherein the first primary hardware includes a first primary repository; 
wherein the first backup hardware includes a first auxiliary repository; 

wherein the second backup hardware includes a second auxiliary repository;
wherein the first auxiliary repository is operable to store a copy of order data stored in the second primary repository as first backup order data; and
wherein the second auxiliary repository is operable to store a copy of order data stored in the first primary repository as second backup order data. 
	6. (Currently Amended) The system as in claim 5 further comprising:
a first data synchronizer resource operable to copy an updated rendition of the first backup order data from the first auxiliary repository to the second primary repository in response to detecting that the second primary hardware becomes operable again after a failure; and 
a second data synchronizer resource operable to copy an updated rendition of the second backup order data from the second auxiliary repository to the first primary repository in response to detecting that the first primary hardware becomes operable again after a failure. 
	7. (Currently Amended) The system as in claim 1, wherein the first management hardware includes a primary repository and an auxiliary repository; 
   		wherein the second management hardware includes a primary repository and an auxiliary repository;
wherein the auxiliary repository of the first management hardware is operable to store: i) a copy of order data stored in the primary repository of the 
wherein the auxiliary repository of the second management hardware is operable to store: i) a copy of order data stored in the primary repository of the second management hardware, and ii) a copy of order data stored in the primary repository of the first management hardware. 
	9. (Currently Amended) The system as in claim 1, wherein the first orders are received from a first vendor; and 
wherein the second orders are received from a second vendor. 
	10. (Currently Amended) The system as in claim 9, wherein the order flow manager of the first primary hardware is operative to:  
forward the first orders and the second orders based on corresponding account information to which a respective order pertains.
	11. (Currently Amended) A method comprising: 
implementing first management hardware including first primary hardware and first backup hardware, the first primary hardware including an order flow manager to route orders and a primary order manager to process first orders, the first management hardware disposed at a first geographical location; 
implementing second management hardware including second primary hardware and second backup hardware, the second primary hardware including an order flow manager to route orders and a primary order manager to process second orders, the second management hardware disposed at a second geographical location; 
via a synchronizer, synchronizing storage of data between the first management hardware and the second management hardware; and 
wherein the first backup hardware is substantially a replica of the second primary hardware, and the second backup hardware is substantially a replica of the first primary hardware, the method further comprising: 
during first conditions, via the order flow manager of the first primary hardware: i) forwarding the first orders to the primary order manager of the first primary hardware for execution, and ii) forwarding the second orders to the primary order manager of the second primary hardware for execution, wherein the order flow manager of the second primary hardware is inactive during the first conditions; and
during second conditions, via the order flow manager of the second primary hardware: i) forwarding the first orders to an auxiliary order manager of the second backup hardware for execution, and ii) forwarding the second orders to the primary order manager of the second primary hardware for execution, wherein the order flow manager of the first primary hardware is inactive during the second conditions.  
	15. (Original) The method as in claim 11, wherein the first management hardware includes a primary repository and an auxiliary repository; 
   		wherein the second management hardware includes a primary repository and an auxiliary repository, the method further comprising: 
storing a copy of order data retrieved from the primary repository of the second management hardware in the auxiliary repository of the first management hardware as first backup order data; and
storing a copy of order data retrieved from the primary repository of the first management hardware in the auxiliary repository of the second management hardware as second backup order data. 
	16. (Previously Presented) The method as in claim 15 further comprising:
copying the first backup order data from the auxiliary repository of the first management hardware to the primary repository of the second management hardware in response to detecting that the second management hardware becomes operable again after a first failure; and 
copying the second backup order data from the auxiliary repository of the second management hardware to the primary repository of the first management hardware in response to detecting that the first management hardware becomes operable again after a second failure. 
	17. (Previously Presented) The method as in claim 11 further comprising: 
analyzing the first orders and the second orders;  
forwarding the first orders to the primary order manager of the first management hardware for execution; and 
forwarding the second orders to the primary order manager of the second management hardware for execution.  
18. (Previously Presented) The method as in claim 17, wherein the first orders are received from a first vendor; and 
wherein the second set of orders are received from a second vendor. 
	19. (Original) The method as in claim 18 further comprising: 
forwarding the first orders and the second orders based on account information to which a respective order pertains. 	
	23. (Currently Amended) The method as in claim 11, wherein the first orders are received from a first vendor; and 
wherein the second set of orders are received from a second vendor.
	24. (Currently Amended) The system as in claim 1, wherein the first management hardware includes a primary repository and an auxiliary repository; 
   		wherein the second management hardware includes a primary repository and an auxiliary repository;
wherein the auxiliary repository of the first management hardware is operable to store a copy of order data stored in the primary repository of the second management hardware as first backup order data; 
wherein the auxiliary repository of the second management hardware is operable to store a copy of order data stored in the primary repository of the first management hardware as second backup order data; and 
wherein an auxiliary order manager of the first management hardware is operative to process the second orders using the first backup order data in the auxiliary repository of the first management hardware during third conditions in which the primary order manager of the second management hardware is unable to process the second orders.  
	25. (Currently Amended) The system as in claim 24, wherein the auxiliary order manager of the first management hardware stores data associated with processing of the second orders in the auxiliary repository of the first management hardware during the third conditions.  
	26. (Currently Amended) The system as in claim 25, wherein the first management hardware includes a first data synchronizer resource operative to communicate the first backup order data and the data associated with processing of the second orders to the primary repository of the second management hardware in response to detecting that the primary order manager of the second management hardware no longer experiences a failure. 
	32. (Currently Amended) The system as in claim 1, wherein the first conditions are non-fault conditions in which neither the first management hardware nor the second management hardware experiences a failure.
	33. (Currently Amended) The system as in claim 32, wherein the second conditions are fault conditions in which the first management hardware experiences a failure and the second management hardware does not experience a failure.
	36. (Currently Amended) The system as in claim 1, wherein the auxiliary order manager of the second backup hardware is substantially a replica of the primary order manager of the first primary hardware. 
	38. (Currently Amended) The system as in claim 1, wherein the first primary hardware and the second primary hardware operate in an active mode during the first conditions in which neither the first management hardware nor the second management hardware experiences a failure mode; and 
wherein the first backup hardware and the second backup hardware operate in a standby mode during the first conditions. 
	41. (Currently Amended) The system as in claim 1, wherein the synchronizer is operative to, in response to switching from the second conditions back to the first conditions, copy and store order data generated by the second backup hardware as primary order data stored in the first primary hardware. 
	43. (Currently Amended) The system as in claim 1, wherein the synchronizer is operative to copy and store data generated by the first primary hardware as backup data in a repository of the second backup hardware during the first conditions. 

EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication
Shafiee, US 2013/0132764 recited paper #20200930 October 7, 2020, is the closest prior art. Forward citations of Shafiee failed to reveal closer prior art. Forward/backward citations of Shafiee, US 8,812,895, failed to reveal closer prior art. Shafiee alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Cocchiara, Item U, is the closest non-patent literature prior art and discloses: 
The most common data center topology in use today for mission-critical business systems is the two-site topology, with two sites within 50 km of each other, and operated in either active/standby or active/ active mode. In an active/standby configuration, production workload is placed in the primary (active) site A and nonproduction workload, such as application development or disaster recovery testing, is placed in the secondary(standby) site B (see Figure 3). Unidirectional synchronous disk replication is used to replicate the production data from the primary to the secondary site. The capacity of the secondary site is sized to support the production workload in case of primary site failure. Recovery at the secondary site involves restarting the mission critical business system and reconnecting end users. 
In an active/active configuration, production workload is split between the two (primary and secondary) sites A and B using either a single (clustered) application instance distributed over the two-node cluster or two separate application instances with load balancing. The two-site, active/active shared configuration changes the business logic shown in Figure 3 site B from standby to active. Clustering in the application tier is used to route transactions to active business logic at the primary and secondary sites A and B. Clustering in the database tier is accomplished with a shared database and a split mirror disk subsystem. Under normal operation, the primary-site database manager updates the database. Then, unidirectional synchronous disk replication is used to transmit a copy of the production data electronically from the primary to secondary site. Following a significant primary-site failure event, recovery at the secondary site involves restarting the database using the secondary-site database manager and reconnecting end users. 
With two separate application instances, under normal operation, intelligent network load balancing directs transactions to either the primary site A or the secondary site B, as shown in Figure 4. The database tier uses bidirectional asynchronous data replication to ensure that the two independent database instances have identical contents. Such a configuration with load balancing and separate databases is the shared-nothing approach. Following a significant site failure, the intelligent network load balancer directs all transactions to the surviving site. Clearly, additional capacity has to be provided at each site to support the entire workload in case of site failure.
The four-site topology is currently being used by selected financial institutions. For example, the European Central Bank has four data centers: an active-active pair in Italy and another in Germany. The European Central Bank, on a regular basis, switches from one pair to the other. As mentioned, the out-of-region data center in the three-site active/active/standby configuration becomes a single point of failure following a simultaneous failure of the two in-region data centers. Moreover, even within a region, mission-critical business systems require a minimum of two data centers to provide the geographic dispersion needed to achieve continuous availability targets. The four-site topology is simply a two-in-region pair with sufficient geographical separation to prevent a simultaneous failure of both (see Figure 6). In a two-in-region pair configuration, production workload is placed in the primary pair sites A and B, and nonproduction workload such as application development or disaster-recovery testing is placed in the secondary pair sites C and D. Unidirectional asynchronous disk replication is used to replicate the production data from the primary to the secondary pair. The capacity of the secondary pair is sized to support the entire workload, when, following a failure of the primary pair, the production workload is switched to the secondary pair. Recovery at the secondary pair involves restarting the mission-critical business system and reconnecting the end users. Because database updates are sent asynchronously to the out-of-region pair, there is a risk of some data loss. Switching to the out-of-region pair is more complex, and therefore usually takes longer than switching between in-region sites.
Cocchiara alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lumpp et al., Item V, discloses: Based on application characteristics, different HA strategies have to be applied, but they are all based on a common concept: Redundant components are used to eliminate all single points of failure. Stateless and stateful applications (those that maintain data about past actions and results) must be distinguished, and it is important whether an application consists of a single instance or of multiple instances. We classify stateful applications into different application types: cold standby, warm standby, hot standby, and active-active, and we explain the HA strategy for these variations.
Synchronoss Technologies, Item W, discloses: Synchronoss Technologies has applied for United States patent for system and method for a distributed replication lock for active-active geo- redundant systems.
US 2002/0163910 (Wisner et al.) November 7, 2002, discloses: According to one exemplary embodiment, the present invention pertains to a system for providing access to resources including at least a first and second data centers.  The first data center provides a network service at a first geographic location, and includes a first file server for providing access to resources, and a first data storage unit including active resources configured for active use.  The second data center provides the network service at a second geographic location, and includes a second file server for providing access to resources, and a second data storage unit including standby resources configured for standby use in the event that the active resources cannot be obtained from the first data storage unit.  The system further includes a switching mechanism for providing communicative connectivity to the first file server, second file server, first data storage unit, and second data storage unit.  The system further includes failure sensing logic for sensing a failure condition in at least one of the first and second data centers, and generating an output based thereon.  The system further includes an intelligent controller coupled to the switching mechanism for controlling the flow of data through the switching mechanism, and for coordinating fail operations, based on the output of the failure sensing logic. 
US 2013/0315382 (Liberman et al.) November 28, 2013, discloses: An organization with offices located at multiple geographical locations may maintain multiple data centers, for example one for each location.  Each data center includes its own database, call logging components, and application server to support the agents connected to the data center.  By reducing the number of data centers and combining call centers to function from fewer data centers the organization can reduce costs.  On the other band by maintaining multiple data centers the organization can reduce service downtime in case of failure or problems at one of the locations.
US 2017/0193070 (Miller et al.) July 6, 2017 Synchronoss Technologies, discloses: A number of types of geo-redundant systems exist.  In active-active geo-redundant systems, all data centers are active and able to perform operations on user data.  However, data integrity must be maintained when replicating data across multiple data centers.  A geo-redundant system may consist of three data centers, for example one in New York, one in Chicago, and one in Dallas.  A user may wish to perform an operation, for example an operation to add a contact.  The operation may be performed in the data center in New York, but then the data must be replicated across the data centers in Chicago and Dallas.  However, the user may attempt to perform another operation on their data before replication is complete across all of the data centers.  If this operation is allowed, the user's data would be inconsistent across the system.  As such, the user's data must be locked on all data centers until the user data is replicated across all of the data centers in the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        April 7, 2021